Wells, .T., orally.
The petitioners allege certain irregularities and wrongs in the doings of the County Commissioners. That allegation we have not found it necessary to consider.
A certiorari can be issued only for the relief of some injured party. The town brings this process. And they object: —
1st. That no damage to the landholder was assessed. It does not appeal- that the town owned the land, and they cannot be injured in that respect.
2d. That only a part, instead of the whole road prayed for, was laid out. But that course is more favorable to the town, than if the whole had been laid out. They have less road to make, and less damage to pay. To grant this petition would be a palpable violation of the rule, that such complaintj except made by a party injured, cannot be sustained.

Certiorari denied.